DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The line numbers used in this section in regards to locations in the specification refer to the references line numbers located in the left margin of the page.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0047], line 14, page 12 of the specification, the element “an available motor deceleration energy calculator 33” is recited.  Fig. 2 of the drawing set labels elements 33a, 33b, and 33c, which are sub-elements of element 33 per paragraph [0047].  However, element 33 is not included in the drawing labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The line numbers used in this section in regards to locations in the specification refer to the references line numbers located in the left margin of the page.



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: hybrid control unit (HCU) … in claims 18 and 19, motor control unit (MCU) … in claim 18, active hydraulic booster (AHB) … in claim 18, vehicle deceleration energy calculator … in claim 19, hydraulic braking torque calculator … in claim 19, and available motor deceleration energy calculator … of claim 20.

In Fig. 2 of the drawings, hybrid control unit (HCU) (element 30) (per paragraph [0047]), motor control unit (MCU) (element 40) (per paragraph [0048]), and active hydraulic booster (AHB) (element 60) (per paragraph [0050]) each contain at least one sub-element that is labelled as a “processor”.  A processor has known structure in the art, so structure is given to the higher-level elements mentioned above.
In paragraph [0047], lines 10-11, page 12 of the specification, the vehicle deceleration energy calculator (Fig. 2, element 31) is said to operate as a “controller”.  A controller has understood structure in the art.
In paragraph [0047], lines 17-18, page 12 of the specification, the available motor deceleration energy calculator (Fig. 2, element 33a) is labelled as an “available motor deceleration energy processor”.  A processor has understood structure in the art.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “a hydraulic braking torque calculator configured to calculate the hydraulic braking torque” in claim 19, line 6, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “calculator” within the limitation does not impart understood structure.  Paragraphs [0047], [0050], [0073], [0085], and [0089] recite a “hydraulic braking torque calculator 35” with no additional disclosure of a structural element.  Fig. 2, element 35 (Hydraulic Braking Torque Calculator) of the drawings also does not give indication of structure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim limitation “a hydraulic braking torque calculator configured to calculate the hydraulic braking torque” in claim 19, line 6, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “calculator” within the limitation does not impart understood structure.  Paragraphs [0047], [0050], [0073], [0085], and [0089] recite a “hydraulic braking torque calculator 35” with no additional disclosure of a structural element.  Fig. 2, element 35 (Hydraulic Braking Torque Calculator) of the drawings also does not give indication of structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0043896; hereinafter Lee) in view of Zhao et al. (US 2018/0334038; hereinafter Zhao).
Regarding Claim 1, Lee discloses: 
A method for inertia drive control with torque sharing of an eco-friendly vehicle, (paragraph [0052], lines 1-2 and 4-6: The vehicle is powered by a hybrid engine or is electric (i.e. “eco-friendly”) the method comprising steps of:
when an event, in which the eco-friendly vehicle being decelerated with the inertia 5drive control is detected, calculating, by a controller, a distance variable and a speed variable according to the event; (para. [0332], lines 1 through [0336], line 6: At a point that a driver steps off of an accelerator pedal (the deceleration event), a processor determines a distance to brake the vehicle based on a distance between the vehicle and a stop target (the distance variable) and a current and targeted vehicle speed (the speed variable).  The process begins immediately upon the release of the accelerator pedal (action 1105) (Fig. 12B, element 1211; and Fig. 19A).  Para. [0239], [0248], [0249], and [0286]: The processor is aware of vehicle speed information (the speed variable), and the amount of regenerative braking is determined continuously and dynamically until a target stop point is reached (para. [0256]), requiring vehicle speed to be continuously observed and predicted.)
calculating, by the controller, a deceleration torque, which is required for an inertia drive of the eco-friendly vehicle, by … a motor torque … (para. [0044]: Regenerative braking utilizes a motor to act as a generator, which absorbs kinetic energy to slow down/decelerate the vehicle. Fig. 10, element 1010: Applied Motor Regenerative Braking is depicted as a degree of braking torque.  Para. [0339], lines 1-7: The amount of regenerative braking/motor torque (or degree of braking torque (Fig. 10)) is calculated for a determined start time/point, end time, and end point (i.e. an inertia drive profile).)
performing, by the controller, inertia drive … control in which the deceleration is performed without driver intervention with motor control through the motor torque … (para. [0253]: lines 4-16; and para. [0256], lines 1-9: Regenerative braking/motor torque (or degree of braking torque (Fig. 10)) is performed according to a determined start time/point, end time, and end point (i.e. an inertia drive profile).  Fig. 12B and para. [0346]: line 1 through [0349], line 6: Regenerative braking is performed for an unmanned autonomous vehicle, which requires automatically performing the action.)
Lee does not disclose: 
 … by dividing into a motor torque and a hydraulic braking torque; and
 … cooperative control … performed without driver intervention with … hydraulic braking control through the hydraulic braking torque. 
Zhao, in the same field of endeavor, teaches: … 
calculating, by the controller, a deceleration torque, which is required for an inertia drive of the eco-friendly vehicle, (Fig. 1, element 50 (PCU); and para. [0023], lines 1-12: A PCU controls wheel torque or charges a battery.  Para. [0035], lines 1-5: A brake torque profile is calculated during a braking event (i.e. inertia drive control).) by dividing into a motor torque and a hydraulic braking torque; (para. [0032], lines 1-4 and 14-18; and para. [0046], lines 1-7: Both motor/electrical torque and friction torque are considered and allocated.) and
performing, by the controller, inertia drive cooperative control (para. [0052]], lines 1-8: A controller performs inertia drive control (i.e. effectuate braking of the vehicle), and the control can be performed by any controller (para. [0054], lines 1-5), which includes the PCU.  Para. [0032], lines 14-18: Inertia drive control is cooperative.) in which the deceleration is performed without driver intervention (para. [0032], lines 1-4; and para. [0033], lines 1-6: Friction and regenerative braking (deceleration) can both be activated autonomously without driver initiation.) with motor control through the motor torque and hydraulic braking control through the hydraulic braking torque. (para. [0032], lines 1-4 and 14-18: The described regenerative braking is equivalent to motor torque, and the described conventional friction brakes are equivalent to hydraulic braking torque.  Para. [0035], lines 1-5: The braking is disclosed as being based on a “torque profile”.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of the event of deceleration by inertia drive control, the calculating, by a controller, a distance variable and a speed variable according to the event, the calculating, by the controller, a deceleration torque, which is required for an inertia drive of the eco-friendly vehicle, by dividing into a motor torque, and the performing, by the controller, inertia drive … control in which the deceleration is performed without driver intervention with motor control through the motor torque of Lee with the dividing into a motor torque and a hydraulic braking torque, the inertia drive cooperative control, and the hydraulic braking control through the hydraulic braking torque of Zhao for the benefit of safely and effectively slowing or stopping a vehicle while also maximizing the amount of regenerative braking during cooperative braking, improving recaptured braking energy (i.e. more efficient braking when friction is required). (Zhao: para. [0001], lines 1-7; para. [0032], lines 14-18; and para. [0040], lines 1-9: It is sometimes required to implement friction/hydraulic braking along with regenerative braking in order to achieve the necessary overall brake force to brake a vehicle, and this can be done while maximizing recaptured energy.  The method of Zhao provides the 
Regarding claim 2, Lee in view of Zhao discloses:  
The method of claim 1, wherein the distance variable and the speed 15variable are calculated according to an inertia drive target profile of the eco-friendly vehicle. (Lee: para. [0248], [0249], and [0286]: The processor is aware of vehicle speed information (the speed variable), and the amount of regenerative braking is determined continuously and dynamically until a target stop point is reached (para. [0256]), requiring vehicle speed to be continuously observed and predicted.  A distance variable is set as a distance between a start point and a stop point, and a vehicle speed variable is known throughout the distance since it is necessary to know for calculating the braking amount required in order to achieve a stop (i.e. that the speed will reach a target of zero) at the target location (end point).  Para. [0253], lines 7-16: A determination is made for start and end times of braking with relative or absolute locations (the distance variable) associated with the start and end times and the degree of braking required over the distance, which is an inertia braking control profile.  Therefore, a distance and a speed variable are initially used and predictively calculated according to a desired inertia drive target profile (i.e. a profile that meets stop targets).)
Regarding claim 3, Lee in view of Zhao discloses:
The method of claim 2, wherein the distance variable includes a start position, a conversion position, and a target position, (Lee: para. [0253], lines 4-16: Start and end location are determined for the distance variable.  Para. [0256]: The degree of regenerative braking is adaptable between the start location and the end location and is capable of being performed selectively, forming a braking profile (i.e. Fig. 11 configuration).  Fig. 11: Three distinct positions are indicated within the braking profile: Accelerator pedal release 1105 (start position), the transition to active regenerative braking at future location 1110 (conversion position), and ending location 1102 (target position).) and
wherein the start position, the conversion position, and the target position are set in a time-series manner. (Lee: para. [0334]: A regenerative braking time and a regenerative braking start point/position are determined simultaneously. Para [0339], lines 1-2: A determination for an end time and an end point can also be made, indicating that positions of changed braking behavior (start, conversion, and target) are laid in the context of time.  Para. [0336], lines 4-6: The processor is aware of the relationship between distance, speed, and time.)
Regarding claim 4, Lee in view of Zhao discloses:
The method of claim 2, wherein the speed variable includes a current vehicle speed, an estimated vehicle speed, an estimated vehicle speed, and a target vehicle speed, (Lee: para. [0248], [0249], and [0286]: The processor is aware of vehicle speed information (the speed variable), and the amount of regenerative braking is determined continuously and dynamically until a target stop point is reached (para. [0256]), requiring vehicle speed to be continuously observed and predicted. Therefore, at any distance for the distance variable of a profile predicting the amount of regeneration required in order for a vehicle to stop, there is also a known corresponding speed variable.  If a target profile exists, there must exist a current speed at a starting position, an estimated speed at a future position, and a target speed at a final/ending position.)
wherein the current vehicle speed is a vehicle speed at a point of time when the eco-friendly vehicle passes the start position of the distance variable, the estimated vehicle speed is a vehicle speed estimated at the conversion position of the distance variable when DB1/ 103116886.129an inertia drive is performed according to the inertia drive target profile at the start position, and the target vehicle speed is a vehicle speed at a point of time when the eco-friendly vehicle reaches the target position of the distance variable. (Lee: Fig. 11: At start position 1105 (accelerator pedal release), conversion position (1110), and target position 1102, an associated speed variable must be known for each location 
Regarding claim 18, Lee in view Zhao discloses: 
The method of claim 1, wherein the controller includes a hybrid control unit (HCU) (Lee: para. [0168], [0175], and [0176]; Fig. 7; and Fig. 8B: element 170 (Controller) in conjunction with element 610 (Power Train Drive Unit) and element 500 (Maneuvering Device) is equivalent to an HCU, providing control of the powertrain and motor-based regenerative braking.  Para. [0052]: The powertrain consists of a hybrid configuration.) in conjunction with a GPS (Lee: para. 0152], lines 1-5; and Fig. 7, element 420 (Location Information Unit): Element 420 includes a GPS module and is shown to be interconnected with an overall vehicle controller 170 (acting as an ECU, HCU, etc.).) and a battery management system (BMS), (Zhao: para. [0014]; para. [0023], lines 1-2 and 10-12; para. [0029], lines 6-10; and Fig. 1: Element 56 (Power Electronics) manages battery storage to element 20 (Battery) as controlled by element 50 (PCU) (also an HCU), which interfaces with element 16 (transmission or hybrid transmission). ) and the HCU is in conjunction with a motor control unit (MCU) configured to control a motor (Zhao: para. [0014], lines 9-11; para. [0023], lines 1-2; para. [0026], lines 7-9; and Fig. 1, element 50 (PCU): Element 50 serves as a motor control unit (MCU), controlling element 18 (M/G or motor/generator).) and 10an active hydraulic booster (AHB) configured to control a braking system. (Zhao: para. [0032], lines 1-6: A hydraulic braking system is controlled in cooperation with a regenerative braking system for an electric vehicle (para. [0014], lines 9-11).  A hydraulic braking system for an electric vehicle is equivalent to an active hydraulic booster.  Also, information regarding regenerative braking originates at the HCU (Fig. 1, element 50 (PCU); para. [0024]: lines 8-12; and para. [0025]: lines 16-18), so the HCU is in conjunction with the hydraulic brake system/AHB.)
.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhao, as applied to claims 1-4, and 18 above, and further in view of Komiyama et al. (US 2005/0189894; hereinafter Komiyama).
Regarding claim 5, Lee in view of Zhao discloses:
The method of claim 1, wherein the deceleration torque is determined (Lee: Fig. 10, element 1010: The degree of regenerative braking (deceleration) is depicted in terms of a quantity of torque, so deceleration torque had been determined.) … deceleration energy of the eco-friendly vehicle, (para. [0253], lines 11-16: The degree of regenerative braking (deceleration) is expressed in terms of converted kinetic energy and stored energy.)
wherein the deceleration energy (Lee: para. [0253], lines 11-16) is a magnitude of the deceleration generated between application of the inertia drive target profile of the eco-friendly vehicle and non-application of the inertia drive target profile of the eco-friendly vehicle. (Lee: Para. [0253]: lines 4-16; and para. [0256], lines 1-13: Considering that a construction of a profile occurs and is selected out of many possibilities (exhibited by Fig. 11, Fig. 12B, Fig. 15, and Fig. 19A) and that the application of degree of braking across the distance variable is configurable, coasting by inertia only (Fig. 15) (equivalent to non-application) is effectively compared to profiles involving inertia drive control (Fig. 11, Fig. 19A) (equivalent to application).  The amount of regenerative braking required for the selected profile represents a known difference (i.e. a magnitude of deceleration energy) that is required to modify coasting only in order to meet targets when regeneration is be deemed appropriate in lieu of coasting (para. [0256], lines 9-13).)
Lee in view of Zhao does not disclose:
wherein the deceleration torque is determined from deceleration energy of the eco-friendly vehicle, …
Komiyama, in the same field of endeavor, teaches:
… wherein the deceleration torque is determined from deceleration energy of the eco-friendly vehicle, … (para. [0047], lines 1-10 and 18-26: There is a mathematical relationship between power and energy. Para. [0073], lines 1-3: There is a mathematical relationship between power and torque.  Therefore, deceleration torque is mathematically derived from deceleration energy and vice versa.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of the magnitude of the deceleration generated between application of the inertia drive target profile of the eco-friendly vehicle and non- application of the inertia drive target profile of Lee in view of Zhao with the deceleration torque is determined from deceleration energy of Komiyama for the benefit of preventing degraded driving performance and driver discomfort by avoiding abrupt changes in engine rotation speed by not exceeding power limitations of an electric power storage device (battery) (Komiyama: para. [0005], line 1 through [0006], line 5). 
Regarding claim 6, Lee, in view of Zhao, in further view of Komiyama discloses:
The method of claim 5, wherein a conversion between the deceleration torque and the deceleration energy is performed by deceleration power. (Komiyama: para. [0047], lines 1-10 and 18-26; para. [0070], lines 4-5; and para. [0073], lines 1-3: The mathematical relationships between power, energy, and torque are taught.)
The same motivation as described in claim 5 above for combining Komiyama with Lee in view of Zhao applies to claim 6.
Regarding claim 7, Lee, in view of Zhao, in further view of Komiyama discloses:
The method of claim 6, wherein the deceleration power is calculated by 15dividing an entire section of the deceleration energy by unit time. (Komiyama: para. [0047], lines 1-10 and 18-26; para. [0070], lines 4-5; and para. [0073], lines 1-3: The mathematical relationships between power, energy, and torque are taught, and power is determined by dividing energy by time, which is demonstrated by total power being derived from total energy being divided by total time in paragraph [0060], lines 5-9.  Likewise, momentary power is also derived by dividing momentary energy by a unit of time over which the momentary energy occurs.)
The same motivation as described in claim 5 above for combining Komiyama with Lee in view of Zhao applies to claim 7.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhao, as applied to claims 1-4 and 18 above, and still further in view of Lubbers et al (US 2008/0100129; hereinafter Lubbers).
Regarding claim 8, Lee in view of Zhao discloses: the method of claim 1 … motor torque … deceleration torque … . (Lee: Fig. 10, elements 1010 and 1000: Requested/demanded braking amount (deceleration torque) and motor regenerative braking (motor torque) are expressed in terms of a quantity of torque.)
Lee in view of Zhao does not disclose:
… wherein a maximum value of the motor torque is determined by a motor status when the deceleration torque is distributed.
Lubbers, in the same field of endeavor, teaches:
… wherein a maximum value of the motor torque is determined by a motor status when the deceleration torque is distributed. (para. [0041], lines 11-21; and para. [0045], lines 5-8: Based on maximizing energy recovery, a maximum amount of regenerative torque (motor torque) available to contribute to cooperative braking is determined according to a braking demand (deceleration torque).)
method of claim 1, the motor torque, and the deceleration torque of Lee in view of Zhao with the maximum value of the motor torque is determined by a motor status when the deceleration torque is distributed of Lubbers for the benefit of smooth deceleration (i.e. driver comfort) while simultaneously accomplishing maximum energy recovery during a braking situation where friction braking is required to supplement regenerative braking. (Lubbers: para. [0006], lines 7-11; and para. [0016], lines 1-11: Determining the maximum amount of deceleration torque available (i.e. maximum recoverable energy) along with the amount needed to meet a braking demand (“deceleration torque”) allows the cooperative braking system to give preference to regenerative braking and minimize friction braking, reducing lost energy and providing a corresponding degree of torque blending in order to achieve a smooth deceleration experience.)
Regarding claim 9, Lee, in view of Zhao, in further view of Lubbers discloses:
The method of claim 8, wherein the motor torque is calculated as an actual motor deceleration torque which is an intersection area by mapping the deceleration torque and an available motor deceleration torque. (Lubbers: para. [0040], lines 7-9; para. [0041], lines 11-21; and para. [0046], lines 1-4: Demand torque (the required deceleration torque) is compared to (mapped against) the available regenerative braking torque to determine if regenerative braking torque alone can meet the demand.)
The same motivation as described in claim 8 above for combining Lubbers with Lee in view Zhao applies to claim 9.
Regarding claim 10, Lee, in view of Zhao, in further view of Lubbers discloses:
The method of claim 9, wherein the actual motor deceleration torque is a 25minimum value of the available motor deceleration torque. (Lubbers: Fig. 3; and para. [0046], lines 1-10: The bolded vertical line segment ending at point (A) depicts a controlled amount of regenerative braking being 
The same motivation as described in claim 8 above for combining Lubbers with Lee in view Zhao applies to claim 10, with the additional rationale that determining a minimum value of available motor deceleration torque would accomplish the previously established goal of meeting braking demand while maximizing regenerative braking for situations where regenerative braking is able to provide sufficient braking torque without supplement from friction braking (para. [0052], 18-21).
Regarding claim 11, Lee, in view of Zhao, in further view of Lubbers discloses:
The method of claim 9, wherein an area outside the intersection area of DB1/ 103116886.130the deceleration torque is a braking hydraulic pressure, (Lubbers: para. [0041], lines 11-21; and para. [0050], lines 1-7: Demand torque (deceleration torque) exceeds the limits of the available regenerative torque (leaving an area on uncompensated demand torque outside of the intersection of these values), so pressure is applied to the wheel brakes to meet the additional demand for braking.) and the braking hydraulic pressure is calculated as the hydraulic braking torque. (Lubbers: para. [0055], lines 1-9; and para. [0057], lines 1-3: Hydraulic torque and pressure are mathematically interchangeable through a conversion function.)
The same motivation as described in claim 8 above for combining Lubbers with Lee in view Zhao applies to claim 11, with the additional rationale that applying supplemental hydraulic braking may be necessary to accomplish the previously established goal of meeting braking demand while maximizing regenerative braking for situations where regenerative braking is not able to provide sufficient braking torque to meet the demand without supplement (para. [0050], 1-7).
Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhao, as applied to claims 1-4, and 18 above, and further in view of Koyama et al. (US 2012/0319465; hereinafter Koyama).
Regarding claim 12, Lee in view Zhao discloses:
The method of claim 1, further comprising:
while performing the inertia drive cooperative control, … . (Zhao: para. [0032], lines 14-18: Inertia drive control is cooperative.)
The same motivation as described in claim 1 above for combining Lee with Zhao applies to claim 12.
Lee in view of Zhao does not disclose:
…
while performing the inertia drive cooperative control, detecting an inertia drive cooperative control termination condition as a target position arrival condition in which the inertia drive cooperative control is terminated and as a release condition in which the inertia drive cooperative control is interrupted.
Koyama, in the same field of endeavor, teaches:
… 
while performing the inertia drive cooperative control, (para. [0102], lines 25-28) detecting an inertia drive cooperative control termination condition as a target position arrival condition in which the inertia drive cooperative control is terminated and as a release condition in which the inertia drive cooperative control is interrupted. (para. [0124], lines 1-11 and 22-25:  The initiation of ABS control acts as a release condition to interrupt normal braking operation by reducing the amount of regenerative braking used in cooperative braking control.  Fig. 56: The "Command Value of Regenerative Braking Force" is eventually reduced to zero, contrary to normal cooperative braking operation (para. [0102], 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, and the performing the inertia drive cooperative control of Lee in view of Zhao with the detecting an inertia drive cooperative control termination condition as a target position arrival condition in which the inertia drive cooperative control is terminated and as a release condition in which the inertia drive cooperative control is interrupted of Koyama for the benefit of improved brake feel/driving experience by quickly and stably responding to an abnormal situation during braking, involving an abrupt wheel lock and the ABS (anti-lock brake system) interrupting cooperative braking control. (Koyama: para. [0003]; para. [0082], lines 4-14; and para. [0117], lines 19-22: The invention is directed to improving braking feel while the vehicle is under cooperative control of a frictional braking system and a regenerative braking system, and it provides countermeasures (i.e. braking profiles) for stably maximizing frictional braking force while preventing road wheels from locking, during scenarios where ABS interrupts cooperative braking control in order to mitigate wheel lock (i.e. para. [0124], lines 1-11).)
Regarding claim 13, Lee, in view of Zhao, in further view of Koyama discloses:
The method of claim 12, wherein, when at least one condition of a wheel lock occurrence, an anti-lock brake system (ABS) operation, and a brake manipulation is satisfied, the release condition interrupts the inertia drive cooperative control. (Koyama: para. [0124], lines 1-11 and 22-25; and Fig. 56: Cooperative braking control is interrupted (i.e. regenerative braking reduced and/or eventually reduced to zero) in response to activation of ABS (the release condition), which occurs due to a brake manipulation and a wheel lock (para. [0082], lines 4-14).)
The same motivation as described in claim 12 above for combining Lee in view of Zhao with Koyama applies to claim 13.
claim 14, Lee, in view of Zhao, in further view of Koyama discloses:
The method of claim 13, wherein the wheel lock occurrence and the ABS 15operation include an inertia drive critical condition, (Koyama: para. [0124], lines 1-11 and 22-25: ABS operation interrupts inertia drive cooperative control due to wheel lock, and low friction wheel slip is the critical condition associated with the interrupt.) and
the brake manipulation includes an inertia drive subsequent priority release condition. (Koyama: para. [0082], lines 7-9: Brake manipulation is associated with the ABS interrupt of the inertia drive caused by low friction wheel slip (a priority release condition) (para. [0124]: lines 1-11 and 22-25).)
The same motivation as described in claim 12 above for combining Lee in view of Zhao with Koyama applies to claim 14.
Regarding claim 16, Lee, in view of Zhao, in further view of Koyama discloses:
The method of claim 14, wherein the inertia drive cooperative control is 25interrupted by control of the brake manipulation, (Koyama: para. [0082], lines 7-9: Brake manipulation is associated with the ABS interrupt of the inertia drive caused by low friction wheel slip (a priority release condition) (para. [0124]: lines 1-11 and 22-25).) which is performed by applying a rate output of a slope to the motor torque, in the inertia drive subsequent priority release condition. (Koyama: Fig. 56: The "Command Value of Regenerative Braking Force" is eventually reduced to zero by sloping off from a value greater than zero.)
The same motivation as described in claim 12 above for combining Lee in view of Zhao with Koyama applies to claim 16.
Regarding claim 17, Lee, in view of Zhao, in further view of Koyama discloses:
The method of claim 12, wherein, in the release condition, vehicle driving is controlled by at least one of control when braking starts according to manipulation of a brake pedal, (Koyama: para. [0082], lines 4-14; para. [0123], lines 1-11; and para. [0124], lines 1-11 and 22-25: Brake pedal control when regenerative braking is limited, and control when the braking 5is off according to a release of the manipulation of the brake pedal.
The same motivation as described in claim 12 above for combining Lee in view of Zhao with Koyama applies to claim 17.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Zhao, further in view of Koyama, as applied to claims 12-14 and 16-17 above, and still further in view of Lee et al. (US 2018/0056791; hereinafter Lee_2).
Regarding claim 15, Lee, in view of Zhao, in further view of Koyama discloses:
The method of claim 14, wherein the inertia drive cooperative control is 20interrupted by control of the wheel lock occurrence or the ABS operation, … in the inertia drive critical condition. (Koyama: para. [0124], lines 1-11 and 22-25: ABS operation interrupts inertia drive cooperative control due to wheel lock, and low friction wheel slip is the critical condition associated with the interrupt.)
The same motivation as described in claim 12 above for combining Lee in view of Zhao with Koyama applies to claim 15.
Lee, in view of Zhao, in further view of Koyama does not disclose:
… the inertia drive cooperative control is 20interrupted by control of the wheel lock occurrence or the ABS operation, which is performed by applying a step output of 0 (zero) to the motor torque, in the inertia drive critical condition.
Lee_2, in the same field of endeavor, teaches:
… wherein the inertia drive … control is 20interrupted by control of the wheel lock occurrence or the ABS operation, which is performed by applying a step output of 0 (zero) to the motor torque … (para. [0047], lines 1-6: During a coast involving regenerative braking (inertia drive control), ABS 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 14, and the inertia drive cooperative control is 20interrupted by control of the wheel lock occurrence or the ABS operation … in the in the inertia drive critical condition of Lee, in view of Zhao, in further view of Koyama with the performed by applying a step output of 0 (zero) to the motor torque of Lee_2 for the benefit of increased stability for a vehicle when ABS braking starts. (Lee_2: para. [0047], lines 1-6)
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhao, as applied to claims 1-4 and 18 above, further in view of Komiyama, and still further in view of Lubbers.
Regarding claim 19, Lee in view of Zhao discloses: 
the method of claim 18, wherein the HCU … (Zhao: Fig. 1, element 50 (PCU) acts as a hybrid control unit (HCU), because it facilitates battery charging (para. [0023], lines 1-12) and is utilized for the cooperative torque distribution (para. [0046]: 1-7, [0052], lines 1-8; and para. [0054]: 1-5).) 
… deceleration energy … the deceleration torque… (Lee: para. [0044]: Regenerative braking utilizes a motor to act as a generator, which absorbs kinetic energy to slow down/decelerate the vehicle. Fig. 10, element 1010: Applied Motor Regenerative Braking is depicted as a degree of braking torque.)
… the motor torque; … (Lee: para. [0032], lines 1-4 and 14-18: The described regenerative braking is equivalent to motor torque. Para. [0035], lines 1-5: The braking is disclosed as being based on a “torque profile”.)
… the hydraulic braking torque. (Lee: para. [0032], lines 1-4 and 14-18: The described conventional friction brakes are equivalent to hydraulic braking torque.  Para. [0035], lines 1-5: The braking is disclosed as being based on a “torque profile”.)

Lee in view of Zhao does not disclose:
… wherein the HCU includes:
a vehicle deceleration energy calculator configured to calculate deceleration energy of the eco-friendly vehicle for the deceleration torque;
an available motor deceleration energy processor configured to calculate the motor torque; and
a hydraulic braking torque calculator configured to calculate the hydraulic braking torque.
Komiyama, in the same field of endeavor, teaches:
… wherein the HCU includes: (para. [0023]; Fig. 1: element 9 (Main Controller) is an HCU (para. [0029], lines 1-3).)
a vehicle deceleration energy calculator configured to calculate deceleration energy of the eco-friendly vehicle for the deceleration torque; … (Fig. 1, element 9 (Main Controller) is a vehicle deceleration energy calculator.  Para. [0028], lines 1-5; and para. [0048], lines 10-17: A regenerated energy amount is determined from a regenerated power profile and ultimately commanded as a torque value (para. [0029], lines 1-3). Regeneration energy and torque are mathematically determined when power is known (regenerated power profile) (para. [0060], lines 5-9, and para. [0073], lines 1-3).)
The same motivation as described in claim 5 above for combining Lee in view of Zhao with Komiyama applies to claim 19, with the additional rationale that the apparatus taught by Komiyama facilitates the calculations required in order to achieve the same benefits as mentioned in claim 5.
Lee, in view of Zhao, in further view of Komiyama does not disclose: 
…
an available motor deceleration energy processor configured to calculate the motor torque; and
a hydraulic braking torque calculator configured to calculate the hydraulic braking torque.
Lubbers, in the same field of endeavor, teaches:
…
an available motor deceleration energy processor configured to calculate the motor torque; (Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU), is an available motor deceleration energy processor, which calculates the actual regenerative braking torque or braking energy to be applied, up to a maximum available amount (para. [0041], lines 1-8 and 17-22; and para. [0045], lines 5-8).) and
a hydraulic braking torque calculator configured to calculate the hydraulic braking torque. (Fig. 1, element 27 (ECU): The ECU, in cooperation with element 26 (HCU) and element 49 (PCU), is a hydraulic braking torque calculator, which calculates the supplemental hydraulic braking torque to be applied based upon the actual regenerative braking torque or braking energy to be applied (para. [0041], lines 1-8 and 17-22).)
The same motivation as described in claim 8 above for combining Lee in view of Zhao with Lubbers applies to claim 19 in regards to combining Lee, in view of Zhao, in further view of Komiyama with Lubbers, with the additional rationale that the apparatus taught by Lubbers facilitates the calculations required in order to achieve the same benefits as mentioned in claim 8.
Regarding claim 20, Lee, in view of Zhao, in further view of Komiyama, in still further view of Lubbers discloses:
The method of claim 19, wherein the available motor deceleration energy processor (Lubbers: Fig. 1, element 49 (PCM)) includes:
an available motor deceleration energy calculator configured to calculate an available motor deceleration torque; (Lubbers: Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU), is an available motor deceleration energy calculator, which calculates the actual regenerative braking torque or braking energy to be applied, up to a maximum available amount (para. [0041], lines 1-8 and 17-22; and para. [0045], lines 5-8).)
a motor deceleration torque processor configured to calculate an intersection area 25by mapping the available motor deceleration torque with the deceleration torque; (Lubbers: Lubbers: Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU), is an available motor deceleration energy calculator, which calculates the actual regenerative braking torque or braking energy to be applied, up to a maximum available amount (the available motor deceleration torque) (para. [0041], lines 1-8 and 17-22; and para. [0045], lines 5-8).  Para. [0047], lines 1-7: The available motor deceleration torque is mapped against a demanded braking torque (the deceleration torque).  Fig. 3; and para. [0046], lines 1-10: The bolded vertical line segment ending at point (A) depicts a controlled amount of regenerative braking being applied (a minimum value of the available motor deceleration torque) to meet braking demand values (“deceleration torque” in claim 9) (the horizontal lines in Fig. 3) from 0.0g up to the maximum available torque of 0.2g. Para. [0052], lines 1-21:  A calculation of actual regenerative torque to be applied (a minimum value of the available motor deceleration torque) supports a case when the regenerative braking torque meets the demand (determining the intersection area).)
 a motor torque processor configured to calculate the motor torque using the intersection area as an actual motor deceleration torque. (Lubbers: Lubbers: Fig. 1, element 49 (PCM): The PCM, in cooperation with element 26 (HCU) and element 27 (ECU), is an available motor deceleration energy calculator, which calculates the actual regenerative braking torque or braking energy to be applied, up to a maximum available amount (the available motor deceleration torque) (para. [0041], lines 1-8 and 
The same motivation as described in claim 1 above for combining Lee with Zhao applies to claim 20.
The same motivation as described in claim 5 above for combining Lee in view of Zhao with Komiyama applies to claim 20.
The same motivation as described in claim 8 above for combining Lee in view of Zhao with Lubbers applies to claim 20 in regards to combining Lee, in view of Zhao, in further view of Komiyama with Lubbers, with the additional rationale that the apparatus taught by Lubbers facilitates the calculations required in order to achieve the same benefits as mentioned in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Nakaoka et al. (US 2016/0096434) teaches compensation of regenerative braking with hydraulic/friction braking and a time-delay for the effects of ABS on cooperative braking.
Maki et al. (US 2005/0269875) teaches hydraulic braking applied to compensate regenerative braking in order to achieve a target braking force.
Oguri et al. (US 2016/0176413) teaches achieving target speed within a certain distance through initial regenerative braking with compensation from mechanical braking when needed, GPS used for distance/location determination, and a battery device interfacing with a hybrid control unit.
Park et al. (US 2016/0101780) teaches vehicle coasting speed profiles over a distance with modified levels of regenerative braking between the different profiles.
Miller et al. (US 2015/0232099) teaches coasting profiles and staggered braking profiles calculated to achieve a stop over a predetermined distance interval. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 

/M.B./
Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/4/2021